Citation Nr: 1520860	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in December 2008, prior to the initial April 2009 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's hearing was medically evaluated in March and June 2010.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III.  Analysis

The Veteran asserts that he has a current bilateral hearing loss disability due to service.

Turning to the evidence of record, on February 1971 enlistment, clinical evaluation of the ears was normal.  An audiological examination was also conducted, which noted that the thresholds were reported in ASA units.  The examination revealed the following puretone thresholds, in decibels (with ISO units after conversion in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
20(30)
5(15)
/
0(5)
LEFT
0(15)
5(15)
15(25)
/
0(5)

The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.  At the Veteran's April 1972 separation examination, clinical evaluation of the ears was normal.  The audiometric evaluation noted the following thresholds, reported as ISO units:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board notes that the claims file also contains an undated Rudmose Audiogram graph.  The audiogram notes that the results of the audiogram are reported in ASA units.  Accordingly, the Board's interpretation of the Rudmose Audiogram is as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
20(30)
5(15)
0(10)
0(5)
LEFT
0(15)
5(15)
15(25)
0(10)
0(5)

The Board's interpretation of the Rudmose Audiogram matches the results reported on enlistment.  Moreover, both the Rudmose Audiogram and the enlistment examination note that the results were in ASA units.  Even if the Rudmose Audiogram was not the audiogram used for enlistment, it would not indicate a threshold shift during service or otherwise reflect a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).

Post service, an August 1991 nurse's medical assessment indicates that the Veteran endorsed problems with his ears/hearing.  However, he specified that he experienced ringing in the ears; he did not report hearing loss.  Many years later, an April 2008 VA treatment record notes that the Veteran reported trouble hearing and believed he needed hearing aids.

On March 2010 VA examination, the Veteran reported difficulty hearing in all environments without his hearing aids.  He endorsed a history of noise exposure in the military.  He also endorsed post-service occupational and recreational exposure, described as farming for 6 years, saws, and riding a lawn mower.  The audiometric evaluation revealed the following thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
50
50
60
LEFT
50
55
55
60
65

Speech recognition scores were 82% for the right ear and 88% for the left ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear, and moderate to moderately severe sensorineural hearing loss in the left ear.  Following review of the claims file, the examiner opined that, given normal hearing bilaterally on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge, the Veteran's current hearing impairment is not caused by or a result of military noise exposure.

The RO afforded the Veteran an additional examination with a different VA examiner in June 2010.  Following examination of the Veteran and review of the claims file, the examiner opined that hearing impairment observed on examination (sensorineural with non-organic overlay) was not related to military noise exposure.  The examiner also reasoned that hearing at discharge was normal bilaterally, and there were no significant threshold shifts noted at discharge audiogram. 

After review of the evidence, the Board finds against the Veteran's claim.  In this regard, the evidence shows that the Veteran has a current hearing disability as defined by VA regulations.  VA has conceded in-service noise exposure.  Thus, the evidence demonstrates that the Veteran has a current disability and that there was an in-service event that could have caused the disability.  However, a preponderance of the evidence is against a finding of a nexus between the current hearing loss and the in-service noise exposure.

As noted, the available STRs reflect that the Veteran's hearing was normal during service and at the time of his 1971 separation.  See Hensley, 5 Vet. App. at 156.  The first post-service clinical documentation of hearing loss is dated in April 2008, approximately 37 years after the Veteran's service separation.  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, in a merits context the lack of evidence of treatment may bear on the credibility of the evidence regarding continuity. 

In sum, while there is evidence of a current bilateral hearing loss and there was exposure to noise while in service, service connection is denied because a clear preponderance of the evidence weighs against the finding of a nexus between the current hearing loss disability and the in-service exposure to noise.  In addition, the Veteran's hearing loss did not manifest to a degree of 10 percent within one year of separation from service; therefore, service connection cannot be presumed.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to a hearing loss is commonly known and, therefore, the Veteran's testimony that current hearing loss is related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination reports more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

To the extent the Veteran is claiming hearing loss in service and continuity of symptoms since that time, the Board does not find evidence of hearing loss on audiograms in service.  While the Veteran is competent to claim defective hearing in service, his assertions are less probative that the audiograms designed to discover hearing loss and its level of impairment.  Likewise, when first complaining of hearing problems in the early 1990s, many years after service, the Veteran specified that the problem was ears ringing, not defective hearing.  The first complaints of a hearing deficit were relatively recently and it seems likely that if hearing loss were present since service, the Veteran would have mentioned this when being teated for other maladies or at least when describing his problems with tinnitus.  
The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim, and service connection for hearing loss is denied.   

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


